In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Dutchess County, dated May 8, 1967, which granted the application and ordered an immediate trial on the issue of the validity of the contract sought to be arbitrated. Order affirmed, without costs. In our opinion, there are triable issues relating to the scope of authority given to the Chairman of the Board of Supervisors and the County Attorney, particularly with reference to the changes discussed at the public hearing or thereafter with knowledge of the Board of Supervisors prior to the execution of the contract. There are also triable issues relating to ratification of the agreement and to estoppel. (See Matter of Dutchess County Aviation v. Board of Supervisors of County of Dutchess, 31 A D 2d 545.) Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.